Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 6/8/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the Examiner.  This is not found persuasive because the two species employ mutually exclusive features for the securing of the shaft to the hub, wherein each distinct species would require the search of those exclusive features.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen US 5695318 in view of Lin US 20040126232.
Regarding claim 9
a hub (4a of Fig. 1, see col. 4 ln. 46-52), wherein an outer periphery of the hub has a curved surface (Fig. 6), and slopes of straight lines connecting any two points on the curved surface are not equal (Fig. 6); 
a shaft (79) disposed in the hub (Fig. 6); 
a housing (73) disposed in the hub and having a top surface (Fig. 6), wherein the shaft is connected with the top surface (Fig. 6); and 
a plurality of blades (Fig. 6) disposed around the outer periphery of the hub.  
However it does not teach that the housing is made of metal. 
Lin teaches a fan impeller comprising a housing preferably made of metal ([0018]).
Since it is known to make a housing out of metal and applicant has not disclosed that having the housing made from metal solves any stated problem or is for any particular purpose above the fact that the material choice is designed to survive and perform in its environment and it appears that the housing of Harmsen would perform equally well being made out of metal as claimed by applicant, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify the material choice of the housing by utilizing a metal housing as taught by Lin for the purpose of having the housing survive and perform in its environment. See MPEP 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 10, Lin further teaches that that the top surface of the metal housing (12) is formed with at least a through hole (preformed bores, [0025]), and when the hub is formed by injection molding ([0025]), a heat stake (16) is formed in the through hole for connecting the hub and the metal housing (Fig. 5).
Since the known methods of manufacture and assembly of impellers to housings of fans include injection molding, through holes and heat stakes, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the hub and housing as taught by Harmsen, by utilizing the known methods as taught by Lin, in order to yield the predictable results of attaching a fan impeller’s hub to a housing.  See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(D).
Regarding claim 12, Lin further teaches that the top surface of the metal housing (12) is formed with a heat-dissipation hole (18, [0024]).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the housing as taught by Harmsen by utilizing a heat-dissipation hole as taught by Lin in order to allow air to pass therethrough and facilitate the heat dissipation.
Regarding claim 13, Harmsen further teaches that the hub and the blades are projected along an extension direction (along the rotational axis) toward the shaft to define projection areas 13thereof (Fig. 7), and the projection area of each of the blades is partially overlapped with the projection area of the hub (Fig. 7).  
Regarding claim 14, Harmsen further teaches that the hub defines a top portion and a bottom portion (Fig. 6), the top portion is located at a center of the projection area of the hub (Fig. 6), and the bottom portion is located an edge of that of the hub (Fig. 6).
Regarding claim 15, Harmsen further teaches that an annular extension portion (78) is formed in the hub, the extension portion extends from an inner side of the hub to an axis of the shaft (Fig. 6), and the metal housing is connected with the hub by the extension portion (Fig. 6).  
Regarding claim 16, Harmsen further teaches that the metal housing (73) extends toward the extension portion (78) of the hub, and the metal housing protrudes beyond the extension portion (Fig. 6) or aligns with the extension portion (Fig. 6).  
Regarding claim 17, Harmsen further teaches a magnetic ring (72) disposed inside the metal housing (Fig. 6).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harmsen US 5695318 in view of Lin US 20040126232 as applied to claim 9 above and further in view of Chang US 20140356054.
Regarding claim 11, Chang teaches a fan impeller wherein a shaft (22, Fig. 3A) is connected with a metal housing (214) by welding (25, 26, Fig. 3B, [0060]).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the union between the shaft and housing as taught by the combination by utilizing welding as taught by Chang, in order to achieve the predictable result of joining the shaft to the housing so as to both to co-rotate.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muszynski US 5814908 for the shape of the hub and annular extension portion. Tung US 20070013242, Chang US 20080219837, Chang US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745